DETAILED ACTION
Response to Amendment
Acknowledgements
The applicant’s remarks filed on 3/29/2021 in regard to the interpretation of the limitation “end effector control system” under 112f are moot as the limitation has been deleted from the pending claims.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0035] of the pg-publication of the instant application, “end effector control system” is assigned to reference numeral “308” but previously (in par. [0033]) the reference numeral “308” is used for “needle control system”.
Appropriate correction is required.
Claim Objections
Claim 23 is objected to because of the following informalities:
On line 1 of claim 23, “1” should read “22” to provide proper antecedent basis for the terms in claim 23.
Appropriate correction is required.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“robot control system operatively connected to said robot arm… said robot control system provides signals for operation of said robot arm to move said end effector to selected positions relative to a subject” in claim 1
“needle control system operatively connected to said needle assembly…said needle control system is configured to provide signals for operation of said needle assembly to at least one of inject material through said needle assembly to a selected location within said subject’s body and extract material through said needle assembly from said selected location within said subject’s body” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Please see the 112(b) rejection directly below as the 112(a) and 112(b) rejections are linked by the means-plus-function limitations described above. In short, the limitations “robot control system” and “needle control system” are interpreted under 112(f). The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “robot control system” and “needle control system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “robot control system” and “needle control system” are only described in the specification by the functions they perform, but there is no disclosure of the structures, materials, or acts that correspond to the claimed functions. Furthermore, the drawings only show the systems as black boxes. It is unclear if the control systems are physical structures such as actuators, buttons, and/or microcontrollers or if the recited control systems are software instructions or something else. It is impossible to determine the scope of the claim from the description of these elements in the specification and drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
  (a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

  (c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
  (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
  (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-11, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodduluri et al. (US 7,922,688; hereafter Bodduluri).
In regard to claim 1, Bodduluri discloses a robotic surgical robot system (25), comprising: a robot arm (27) having an end effector (30); a needle assembly (61) that is attachable and removable from said end effector (see col. 16, lines 26-28); a robot control system operatively connected to said robot arm (see at least col. 13, lines 10-19); and a needle control system (processor controlling 62) operatively connected to said needle assembly, wherein said robot control system provides control signals for operation of said robot arm to move said end effector to selected positions relative to a subject (see at least col. 13, lines 10-19), and wherein said needle control system (processor controlling 62) is configured to provide signals for operation of said needle assembly to at least one of inject material through said needle assembly to a selected location within said subject’s body and extract material through said needle assembly from said selected location within said subject’s body (see col. 16, lines 40-57).
In regard to claim 2, Bodduluri discloses wherein said needle assembly comprises a needle (36b) defining a lumen therein that is suitable to allow the passage of said material through said lumen (see at least col. 17, lines 24-30).
In regard to claim 3, Bodduluri discloses wherein said needle assembly further comprises: a material compartment (66 or 68) connected to said needle (36b) that is suitable to at least one of contain said material to be injected and contain said material to be extracted from said subject (see col. 16, lines 28-39), and an actuator assembly 
In regard to claim 4, Bodduluri discloses wherein said material compartment (68) is configured to receive a syringe therein.
In regard to claim 5, Bodduluri discloses wherein said actuator assembly (62) comprises a microcontroller in communication with said needle control system , wherein said microcontroller is configured to control motion of said actuator assembly for at least one of drawing said material in from said subject through said lumen of said needle and forcing said material out through said lumen of said needle to be injected into said subject (see col. 17, lines 4-10).
In regard to claim 7, Bodduluri discloses wherein said surgical robot is a cooperative-control robot (see at least col. 13, lines 20-37).
In regard to claim 8, Bodduluri discloses wherein said surgical robot is programmable to perform at least a portion of at least one of an injection of material and an extraction of material based at least partially on previously received imaging data of said subject (see at least col. 13, lines 5-37 and col. 14, line 56- col. 15, line 65).
In regard to claim 9, Bodduluri discloses wherein said surgical robot is further configured to combine real time imaging data of said subject with said previously received imaging data of said subject to autonomously perform said at least one of an injection and an extraction (see col. 16, line 58- col. 17, line 10 and incorporated subject matter from 11/380,903).

In regard to claim 11, Bodduluri discloses wherein said wherein said robot control system provides control signals for operation of said robot arm to move said end effector to selected positions relative to a subject while compensating for motion of said subject’s body (see at least col. 13, lines 5-37 and col. 14, line 56- col. 15, line 65).
In regard to claim 24, Bodduluri discloses wherein said actuator assembly (62) further comprises: a stepper motor driver (46) in communication with said microcontroller; and a linear actuator (62) in communication with said stepper motor driver, wherein the linear actuator is configured to withdraw and advance in order to draw said material in from the subject through the lumen of the needle and to force said material out through the lumen of the needle to be injected into said subject (see col. 17, lines 1-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bodduluri in view of Ruiz Morales et al. (US 20100094312; hereafter Ruiz).
Bodduluri discloses all of the limitations recited in claim 1 but fails to expressly disclose that the surgical robot is a tele-operated robot as is recited in claim 6.
Bodduluri does disclose a user interface to allow a system operator to input instructions (see col. 5, lines 24-33) but Bodduluri does not expressly disclose a tele-operated robot.
Ruiz discloses an analogous surgical robot system which includes a manipulator controller in the form of hardware and software for operating one or more robot manipulators (10) and a command console for tele-operation of the manipulators (10) by a surgeon (see par. [0057]). The tele-operated control system allows for remote and direct control of the robot by the surgeon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Bodduluri with the tele-.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Claim Interpretation
In response to the applicant’s argument that the terms “robot control system” and “needle control system” should not be interpreted under 112f, the examiner respectfully disagrees.  The applicant argues that the terms should not be interpreted under 112f as there is a strong presumption that 112(f) does not apply when the word “means” is not in the claim.  The applicant’s position is that the examiner has not met the burden to rebut the presumption.  The examiner respectfully disagrees.  As described above, the “presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function”.  The examiner first notes that “system for” is a non-structural generic placeholder (see MPEP 2181) and therefore no structure is recited with the terms “robot control system” and “needle control system”.  The applicant provides no explanation of what structure these terms recite and only implies that the terms imply some type of structure because of the lack of the word “means”.  The ordinary skilled artisan would not recognize either term as specific structure(s).  The terms could easily be a generic placeholder for a physical object, computer hardware, or computer software. 

The applicant further argues that there is no function recited in the clauses.  Here, the applicant ignores the entirety of the limitations.  The italicized language in the limitations is clearly functional and without structure:    
“robot control system operatively connected to said robot arm… said robot control system provides signals for operation of said robot arm to move said end effector to selected positions relative to a subject” in claim 1 
“needle control system operatively connected to said needle assembly…said needle control system is configured to provide signals for operation of said needle assembly to at least one of inject material through said needle assembly to a selected location within said subject’s body and extract material through said needle assembly from said selected location within said subject’s body” in claim 1.
For these reasons, the 112(f) interpretation is maintained.
112 Rejections
In response to the applicant’s argument that the specification provides support for the 112(f) claimed limitations, the examiner respectfully disagrees.  The applicant points to paragraphs [0010] and [0049] for support for the recited “robot control system”.  This is not found persuasive.  There is a generic reference to Da Vinci robot systems in par. [0010] but it unclear how this reference relates to the term “robot control system” and exactly what structures of the Da Vinci robot system are referenced.  Par. [0049] 
The applicant points to par. [0033]-[0036] for support for “needle control system”.  There is no structure described in these paragraphs.  The “needle control system” is defined by the function it performs, the function being providing signals to needle assembly to inject and extract material.  It is unclear from these paragraphs if the needle control system is a physical object, computer hardware, and/or computer software.
The 112(b) rejections are maintained for the same reasons.
Prior Art Rejection 
Applicant’s arguments with respect to the Bodduluri rejection have been considered but are moot because the new ground of rejection relies on a new interpretation of the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783